Exhibit 10.3

March 27, 2007

To: Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention:

   Richard E. Moran    EVP and CFO

Telephone No.:

   (310) 481-8400

Facsimile No.:

   (310) 481-6500

From: Bank of America, N.A.

c/o Banc of America Securities LLC

Equities Legal Department

9 West 57th Street, 40th Floor

New York, NY 10019

Attention:

   John Servidio

Telephone No.:

   212-583-8373

Facsimile No.:

   212-230-8610

 

Re: Capped Call Transaction

(Transaction Reference Number: NY-28486)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into among Bank of
America, N.A. (“BofA”), Kilroy Realty, L.P. (“Counterparty”) and Kilroy Realty
Corporation (“Parent”) on the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein have the meanings assigned to them in the Offering Memorandum dated
March 27, 2007 (the “Offering Memorandum”) relating to the USD 400,000,000
principal amount of 3.25% Exchangeable Senior Notes due 2012 (the “Exchangeable
Notes” and each USD 1,000 principal amount of Exchangeable Notes, an
“Exchangeable Note”) issued by Counterparty pursuant to an Indenture to be dated
as of April 2, 2007 among Counterparty, Parent, as guarantor, and U.S. Bank
National Association, as trustee (as in effect on the date of its execution, the
“Indenture”). In the event of any inconsistency between the terms defined in the
Offering Memorandum, the Indenture and this Confirmation, this Confirmation
shall govern. The parties acknowledge that this Confirmation is entered into on
the date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by BofA as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. For the avoidance of doubt, references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between BofA,
Counterparty and Parent as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part



--------------------------------------------------------------------------------

of, and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if BofA, Counterparty and Parent had executed an agreement
in such form (but without any Schedule except for the election of the laws of
the State of New York as the governing law) on the Trade Date. In the event of
any inconsistency between provisions of that Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

        Trade Date:

   March 27, 2007

        Option Style:

   “Modified American”, as set forth under “Exercise and Valuation” below

        Option Type:

   Call

        Buyer:

   Counterparty

        Seller:

   BofA

        Shares:

   The common stock of Parent, par value USD 0.01 per share (Exchange symbol
“KRC”)

        Number of Options:

   133,333. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

        Option Entitlement:

   As of any date, a number equal to the Exchange Rate as of such date (as
defined in the Indenture, but without regard to any adjustments to the Exchange
Rate pursuant to Section 13.12 of the Indenture), for each Exchangeable Note.

        Strike Price:

   USD 88.0440

        Cap Price:

   USD 102.7180

        Premium:

   USD 8,333,333.33

        Premium Payment Date:

   April 2, 2007

        Exchange:

   The New York Stock Exchange

        Related Exchange(s):

   All Exchanges

Exercise and Valuation:

  

        Exercise Period(s):

   Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Exchange Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Exchange Date; provided that in
respect of Exercisable Options

 

2



--------------------------------------------------------------------------------

   relating to Exchangeable Notes for which the relevant Exchange Date occurs on
or after November 15, 2011, the final day of the Exercise Period shall be the
Scheduled Valid Day immediately preceding the Expiration Date.

        Exchange Date:

   With respect to any exchange of Exchangeable Notes (other than Exchangeable
Notes with respect to which Counterparty makes the direction described in
Section 13.02(a) of the Indenture and the financial institution designated by
Counterparty accepts such Exchangeable Notes in accordance with Section 13.02(b)
of the Indenture), the “Exchange Date” for such Exchangeable Notes, as defined
in Section 13.03 of the Indenture. For the avoidance of doubt, Exchangeable
Notes are “accepted” for purposes of the foregoing upon the earlier of the
declaration of the designated institution’s agreement to exchange such
Exchangeable Notes or delivery of such Exchangeable Notes to such financial
institution for purposes of such exchange.

        Exercisable Options:

   Upon the occurrence of an Exchange Date, a number of Options equal to
one-third of the number of Exchangeable Notes exchanged on such Exchange Date,
other than (i) Exchangeable Notes surrendered for exchange (x) in connection
with (A) an adjustment to the Exchange Rate effected by Counterparty that was
not provided under the terms of the Indenture as of the Trade Date or (B) an
agreement (other than the Indenture) by Counterparty with the Holders (as such
term is defined in the Indenture) of such Exchangeable Notes and, in the case of
either (A) or (B), the Holders of such Exchangeable Notes receive upon exchange
or pursuant to such agreement, as the case may be, a payment of cash or delivery
of Shares or any other property or value that was not required under the terms
of the Indenture as of the Trade Date or (y) after having been acquired from a
Holder by or on behalf of Counterparty or any of its affiliates other than
pursuant to an exchange by such Holder and thereafter exchanged by or on behalf
of Counterparty or any affiliate of Counterparty (each event described in this
clause (i), an “Induced Exchange”) or (ii) Exchangeable Notes surrendered for
exchange (x) pursuant to Section 13.12 of the Indenture in connection with a
transaction described in clause (1) or (2) of the definition of Designated Event
(as such term is defined in the Indenture), (y) pursuant to Section
13.01(a)(iii) of the Indenture upon the Exchangeable Notes being called for
redemption or (z) pursuant to Section 13.01(a)(iv) of the Indenture in
connection with any other event described under the heading “Exchange upon
Specified Transactions” in the Offering Memorandum (each event described in this
clause (ii) a “Corporate Event Exchange”), shall become Exercisable Options.

        Expiration Time:

   The Valuation Time

        Expiration Date:

   April 15, 2012, subject to earlier exercise.

        Multiple Exercise:

   Applicable, as described under Exercisable Options above.

        Automatic Exercise:

   Applicable; and means that in respect of an Exercise Period, a number of
Options not previously exercised hereunder equal to the number of Exercisable
Options shall be deemed to be

 

3



--------------------------------------------------------------------------------

   exercised on the final day of such Exercise Period for such Exercisable
Options; provided that such Options shall be deemed exercised only to the extent
that Counterparty has provided a Notice of Exercise to BofA.

        Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Exercisable Options, Counterparty must notify BofA in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised (the “Notice Deadline”) of (i) the number of such
Options and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of Exercisable Options
relating to Exchangeable Notes with an Exchange Date occurring on or after
November 15, 2011, such notice may be given on or prior to the second Scheduled
Valid Day immediately preceding the Expiration Date and need only specify the
number of such Exercisable Options; provided further that, notwithstanding the
foregoing, such notice (and the related exercise of Exercisable Options) shall
be effective if given after the Notice Deadline but prior to 5:00 p.m. (New York
City time) on the fifth Scheduled Valid Day of such Settlement Averaging Period,
in which event the Calculation Agent shall have the right to adjust the number
of Net Shares as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by BofA
in connection with its hedging activities (including the unwinding of any hedge
position) as a result of BofA not having received such notice prior to the
Notice Deadline.

        Notice of Gross Share Settlement:

   If Counterparty has elected to satisfy exchange obligations with respect to
Exchangeable Notes in Shares only (as described in Section 13.01(c) of the
Indenture) (the “Gross Share Settlement”) then in order to exercise any
Exercisable Options relating to such Exchangeable Notes, Counterparty (or the
Trustee on behalf of the Counterparty) must notify BofA of such election before
5:00 p.m. (New York City time) on the Exchange Business Day immediately
following the day on which Counterparty has elected Gross Share Settlement;
provided, however, that, notwithstanding the foregoing, Counterparty (or the
Trustee on behalf of the Counterparty) must notify BofA of such election before
5:00 p.m. (New York City time) on the Scheduled Valid Day immediately preceding
the 102nd Scheduled Valid Day prior to the Expiration Date.

        Valuation Time:

   At the close of trading of the regular trading session on the Exchange.

        Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “Market Disruption Event” means (1) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted to trading to open for trading during
its regular trading session or (2) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Valid

 

4



--------------------------------------------------------------------------------

   Day for the Shares of an aggregate one half hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the Exchange or otherwise) in the Shares or in any options,
contracts or future contracts relating to the Shares.

Settlement Terms:

  

        Settlement Method:

   Net Share Settlement

        Net Share Settlement:

   BofA will deliver to Counterparty, on the relevant Settlement Date, a number
of Shares equal to the Net Shares in respect of any Exercisable Option exercised
or deemed exercised hereunder. In no event will the Net Shares be less than
zero.

        Net Shares:

   In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to (i) the Option Entitlement multiplied by (ii) the sum of the
quotients, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (A) (1) the amount by which the Cap Price exceeds the
Strike Price, if the Relevant Price on such Valid Day is equal to or greater
than the Cap Price; (2) the amount by which such Relevant Price exceeds the
Strike Price, if such Relevant Price is greater than the Strike Price but less
than the Cap Price or (3) zero, if such Relevant Price is less than or equal to
the Strike Price; divided by (B) such Relevant Price, divided by (iii) the
number of Valid Days in such Settlement Averaging Period; provided that, if
Counterparty has elected Gross Share Settlement of the Exchangeable Notes, then
with respect to any Exercisable Option relating to Exchangeable Notes with an
Exchange Date on or following November 15, 2011, the Net Shares shall be equal
to the lesser of (i) a number of Shares determined as described above and (ii) a
number of Shares equal to the Net Exchangeable Obligation Value for such
Exercisable Option divided by the Obligation Value Price.    BofA will deliver
cash in lieu of any fractional Shares to be delivered with respect to any Net
Shares valued at the Relevant Price for the last Valid Day of the Settlement
Averaging Period.

        Valid Day:

   A day on which (i) trading in the Shares generally occurs on the principal
U.S. national securities exchange or market on which the Shares are listed or
admitted for trading and (ii) there is no Market Disruption Event.

        Scheduled Valid Day:

   A day on which trading in the Shares is scheduled to occur on the principal
U.S. national securities exchange or market on which the Shares are listed or
admitted for trading.

        Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page KRC.N <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as

 

5



--------------------------------------------------------------------------------

   determined by the Calculation Agent in a commercially reasonable manner using
a volume-weighted method).

        Net Exchangeable Obligation Value:

   With respect to an Exercisable Option, (i) the Total Exchangeable Obligation
Value for such Exercisable Option minus (ii) the principal amount of an
Exchangeable Note that is being exchanged by Counterparty on the related
Exchange Date pursuant to Section 13.11(b) of the Indenture.

        Total Exchangeable Obligation Value:

   With respect to an Exercisable Option, (i) the aggregate number of Shares, if
any, that Counterparty is obligated to deliver to the holder of an Exchangeable
Note for the relevant Exchange Date pursuant to Section 13.11(b) of the
Indenture, multiplied by (ii) the Obligation Value Price.

        Obligation Value Price:

   The opening price as displayed under the heading “Op” on Bloomberg page KRC.N
<equity> (or any successor thereto) on the Obligation Value Date.

        Obligation Value Date:

   Settlement Date

        Settlement Averaging Period:

   For any Exercisable Option, (x) if Counterparty (or the Trustee) has
delivered, in accordance with the terms set forth above, a Notice of Exercise to
BofA with respect to such Exercisable Option with an Exchange Date occurring
prior to November 15, 2011, the fifty (50) consecutive Valid Day period
beginning on and including the third Scheduled Valid Day following such Exchange
Date (or the one hundred (100) consecutive Valid Days commencing on, and
including, the third Scheduled Valid Day following such Exchange Date if
Counterparty has delivered a Notice of Gross Share Settlement to BofA on or
prior to the second Scheduled Valid Day following such Exchange Date) or (y) if
Counterparty has, on or following November 15, 2011 delivered a Notice of
Exercise to BofA with respect to such Exercisable Option with an Exchange Date
occurring on or following November 15, 2011, the fifty (50) consecutive Valid
Days commencing on, and including, the fifty second (52nd) Scheduled Valid Day
immediately prior to the Expiration Date (or the one hundred (100) consecutive
Valid Days (the “Gross Physical Settlement Averaging Period”) commencing on, and
including, the one hundred and second (102nd) Scheduled Valid Day immediately
prior to the Expiration Date if Counterparty has delivered a Notice of Gross
Share Settlement to BofA on or prior to the second Scheduled Valid Day following
such Exchange Date).

        Settlement Date:

   For any Exercisable Option, the date Shares will be delivered with respect to
the Exchangeable Notes related to such Exercisable Option, under the terms of
the Indenture; provided that if Counterparty has delivered a Notice of Gross
Share Settlement to BofA by the end of the Exercise Period for such Exercisable
Option then, other than with respect to the Exercisable Options relating to
Exchangeable Notes for which the relevant Exchange Date occurs on or after
November 15, 2011, the Settlement Date shall be the date that is one Settlement
Cycle following the last day of the applicable Settlement Averaging Period.

 

6



--------------------------------------------------------------------------------

        Settlement Currency:

   USD

        Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” in relation to any Option means that Net Share
Settlement is applicable to that Option.

        Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status under
applicable securities laws and Parent’s Articles of Amendment and Restatement,
as amended from time to time (the “Charter”).

3. Additional Terms applicable to the Transaction:

 

    Adjustments applicable to the Transaction:

      Potential Adjustment Events:

      Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 13.06 of the Indenture, that would result in an adjustment to the
Exchange Rate of the Exchangeable Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Exchange Rate
pursuant to Section 13.12 of the Indenture.

      Method of Adjustment:

   Calculation Agent Adjustment, which means, notwithstanding anything to the
contrary in the Equity Definitions, upon any adjustment to the Exchange Rate of
the Exchangeable Notes pursuant to the Indenture (other than Section 13.12 of
the Indenture), (i) the Calculation Agent shall make a corresponding adjustment
to any of the Strike Price, Number of Options and the Option Entitlement and
(ii) the Calculation Agent may, in its sole discretion, make any adjustment
consistent with the Calculation Agent Adjustment set forth in Section 11.2(c) of
the Equity Definitions to the Cap Price or any other variable relevant to the
exercise, settlement or payment for the Transaction to preserve the fair value
of the Options to BofA after taking into account such Potential Adjustment
Event; provided further that in no event shall the Cap Price be less than the
Strike Price.

Extraordinary Events applicable to the Transaction:

        Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in clause (1) of the
definition of Designated Event in Section 1.01 of the Indenture.

        Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in clause (2) of the definition of Designated Event in Section 1.01 of the
Indenture.

 

7



--------------------------------------------------------------------------------

        Consequence of Merger Events/

  

        Tender Offers:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or a Tender Offer:    (i) the Calculation Agent
shall make a corresponding adjustment in respect of any adjustment under the
Indenture to any one or more of the nature of the Shares, Strike Price, Number
of Options and the Option Entitlement; provided, however, that such adjustment
shall be made without regard to any adjustment to the Exchange Rate for the
issuance of additional shares as set forth in Section 13.12 of the Indenture;
and    (ii) the Calculation Agent may, in its sole discretion, make any
adjustment consistent with the Modified Calculation Agent Adjustment set forth
in Section 12.2(e) or 12.3(d) of the Equity Definitions, as applicable, to the
Cap Price or any other variable relevant to the exercise, settlement or payment
for the Transaction; provided that in no event shall the Cap Price be less than
the Strike Price;    provided that, with respect to a Merger Event, if the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia, Cancellation and
Payment (Calculation Agent Determination) shall apply; and provided further
that, for the avoidance of doubt, adjustments shall be made pursuant to the
provisions of subparagraphs (i) and (ii) above regardless of whether any Merger
Event or Tender Offer gives rise to a Corporate Event Exchange.

        Nationalization, Insolvency

  

        or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

        Additional Disruption Events:

  

          Change in Law:

   Applicable

          Failure to Deliver

   Applicable

          Determining Party:

   For all applicable Additional Disruption Events, BofA

        Non-Reliance:

   Applicable

        Agreements and Acknowledgements

        Regarding Hedging Activities:

   Applicable

 

8



--------------------------------------------------------------------------------

        Additional Acknowledgments:    Applicable

4. Calculation Agent:                         BofA

5. Account Details:

 

  (a) Account for payments to Counterparty:

Union Bank of California

21515 Hawthorne Blvd., Torrance, CA 90503-6564

ABA# 122 000 496

Acct: Kilroy Realty, L.P.

Acct No.: 93400-00622

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

  (b) Account for payments to BofA:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No. : 0012333-34172

Account for delivery of Shares from BofA:

To be provided by BofA.

6. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of BofA for the Transaction is: New York

Bank of America, N.A.

c/o Banc of America Securities LLC

Equities Legal Department

9 West 57th Street, 40th Floor

New York, NY 10019

Attention:   John Servidio Telephone No.:   212-583-8373 Facsimile No.:  
212-230-8610

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty and Parent:

Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention:   Richard E. Moran   EVP and CFO

Telephone No.:   (310) 481-8400

 

9



--------------------------------------------------------------------------------

Facsimile No.:   (310) 481-6500

with a copy to:

[COUNTERPARTY TO PROVIDE]

 

  (b) Address for notices or communications to BofA:

Bank of America, N.A.

c/o Banc of America Securities LLC

Equities Legal Department

9 West 57th Street, 40th Floor

New York, NY 10019

Attention:   John Servidio Telephone No.:   212-583-8373 Facsimile No.:  
212-230-8610

8. Representations and Warranties of Counterparty and Parent

The representations and warranties of Counterparty set forth in Section 3 of the
Purchase Agreement (the “Purchase Agreement”) dated as of March 27, 2007 among
Counterparty, Parent and J.P. Morgan Securities Inc., Banc of America Securities
LLC and Lehman Brothers Inc. as representatives of the Initial Purchasers party
thereto are true and correct and are hereby deemed to be repeated to BofA as if
set forth herein. Counterparty and Parent hereby further represent and warrant
to, and agree with, BofA as of the Trade Date that:

 

  (a) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty or Parent of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”), or
state securities laws.

 

  (b) Each of Counterparty and Parent is an “eligible contract participant” (as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as amended
(the “CEA”)) because one or more of the following is true:

It is a corporation, partnership, proprietorship, organization, trust or other
entity and:

 

  (i) it has total assets in excess of USD 10,000,000;

 

  (ii) its obligations hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (iii) it has a net worth in excess of USD 1,000,000 and has entered into this
Agreement in connection with the conduct of its business or to manage the risk
associated with an asset or liability owned or incurred or reasonably likely to
be owned or incurred by it in the conduct of its business.

 

  (c) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty, Parent or the
Shares.

 

  (d) Ownership positions held by BofA or any of its affiliates solely in its
capacity as a nominee or fiduciary do not constitute Beneficial Ownership or
Constructive Ownership (as such terms are defined in the Charter) by BofA.

 

  (e)

Parent has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the letter agreement (the “Waiver”) dated
as of March 27, 2007 delivered by Parent to BofA and entitled “Waiver of
Ownership Limits”; such execution, delivery and

 

10



--------------------------------------------------------------------------------

 

performance have been duly authorized by all necessary corporate action on
Parent’s part; and the Waiver has been duly and validly executed and delivered
by Parent and constitutes its valid and binding obligation, enforceable against
Parent in accordance with its terms.

 

  (f) Neither the execution and delivery of the Waiver nor the incurrence or
performance of obligations of Parent thereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Parent, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Parent or any of its subsidiaries is a party or
by which Parent or any of its subsidiaries is bound or to which Parent or any of
its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument, or breach or
constitute a default under any agreements and contracts of Parent or any of its
significant subsidiaries filed as exhibits to Parent’s Annual Report on Form
10-K for the year ended December 31, 2006 as updated by any subsequent filings.

9. Other Provisions:

 

  (a) Opinions. Each of Counterparty and Parent shall deliver to BofA an opinion
of counsel, dated as of the Trade Date, with respect to the matters set forth in
Section 3(a) of the Agreement and Sections 8(e) and (f) of this Confirmation.

 

  (b) Amendment. If the Initial Purchasers party to the Purchase Agreement
exercise their right to purchase additional Exchangeable Notes as set forth
therein, then, at the option of Counterparty, BofA, Counterparty and Parent will
either enter into a new confirmation or amend this Confirmation to provide for
such increase in Exchangeable Notes (but on pricing terms acceptable to BofA and
Counterparty) (such additional confirmation or amendment to this Confirmation to
provide for the payment by Counterparty to BofA of the additional premium
related thereto).

 

  (c) Repurchase Notices. Counterparty shall give BofA written notice of any
repurchase of Shares (a “Repurchase Notice”) at least ten Scheduled Trading Days
prior to effecting such repurchase if, after giving effect to such repurchase,
the quotient of (x) the product of (a) the Number of Options and (b) the Option
Entitlement divided by (y) the number of Parent’s outstanding Shares (such
quotient expressed as a percentage, the “Option Equity Percentage”) would be
greater than 6.5%. Such Repurchase Notice shall set forth the number of Shares
to be outstanding after giving effect to the relevant Share repurchase. In
connection with the delivery of any Repurchase Notice to BofA, (x) Parent shall,
concurrently with or prior to such delivery, publicly announce and disclose the
relevant repurchase or (y) Parent shall represent and warrant in such Repurchase
Notice that the information set forth in such Repurchase Notice does not
constitute material non-public information with respect to Parent or the Shares.

 

  (d) Exchange Rate Adjustments. Parent shall provide to BofA written notice
(such notice, an “Exchange Rate Adjustment Notice”) at least ten Scheduled
Trading Days prior to consummating or otherwise executing or engaging in any
transaction or event (an “Exchange Rate Adjustment Event”) that would lead to an
increase in the Exchange Rate (as such term is defined in the Indenture), other
than an increase pursuant to Section 13.06(a) or (d) of the Indenture, which
Exchange Rate Adjustment Notice shall set forth the new, adjusted Exchange Rate
after giving effect to such Exchange Rate Adjustment Event (the “New Exchange
Rate”); provided that no such Exchange Rate Adjustment Notice needs to be
provided unless, after giving effect to such Exchange Rate Adjustment Event, the
Option Equity Percentage would be greater than 6.5%. In connection with the
delivery of any Exchange Rate Adjustment Notice to BofA, (x) Parent shall,
concurrently with or prior to such delivery, publicly announce and disclose the
Exchange Rate Adjustment Event or (y) Parent shall, concurrently with such
delivery, represent and warrant that the information set forth in such Exchange
Rate Adjustment Notice does not constitute material non-public information with
respect to Parent or the Shares.

 

  (e)

Regulation M. Neither Counterparty or Parent is on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the

 

11



--------------------------------------------------------------------------------

 

“Exchange Act”), of any securities of Counterparty or Parent, as applicable,
other than (i) a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M and (ii) the
distribution of the Exchangeable Notes. Neither Counterparty nor Parent shall,
until the second Scheduled Trading Day immediately following the Trade Date,
engage in any such distribution.

 

  (f) No Manipulation. Neither Counterparty nor Parent is entering into this
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

 

  (g) Number of Repurchased Shares. Each of Counterparty and Parent represents
that it could have purchased a number of Shares equal to (i) the product of the
Number of Options, Option Entitlement and the amount by which the Cap Price
exceeds the Strike Price, divided by (ii) the Cap Price, on the Exchange or
otherwise, in compliance with applicable law, its organizational documents and
any orders, decrees and contractual agreements binding upon Counterparty or
Parent, on the Trade Date.

 

  (h) Board Authorization. Each of this Transaction and the issuance of the
Exchangeable Notes was approved by its board of directors and publicly
announced, solely for the purposes stated in such board resolution and public
disclosure and, prior to any exercise of Options hereunder, Counterparty’s and
Parent’s board of directors will have duly authorized any repurchase of Shares
pursuant to this Transaction. Each of Counterparty and Parent further represents
that there is no internal policy, whether written or oral, of Counterparty or
Parent that would prohibit Counterparty or Parent from entering into any aspect
of this Transaction, including, but not limited to, the purchases of Shares to
be made pursuant hereto.

 

  (i)

Transfer or Assignment. Counterparty or Parent may not transfer any of its
rights or obligations under this Transaction without the prior written consent
of BofA. BofA may, without Counterparty’s and Parent’s consent, transfer or
assign all or any part of its rights or obligations under this Transaction to
any third party (the “Transferee”) with a rating for its long term, unsecured
and unsubordinated indebtedness equal to or better than the lesser of (i) the
credit rating of BofA at the time of the transfer and (ii) A- by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor
Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt,
at least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and BofA (the “Minimum Agency Credit Rating”); provided
that the Transferee agrees not to transfer or assign all or any part of its
rights or obligations under such transferred or assigned portion of this
Transaction (the “Transferred Transaction”) to any third party unless such third
party has a rating for its long term, unsecured and unsubordinated indebtedness
equal to or better than the lesser of (i) the credit rating of the Transferee at
the time of the transfer and (ii) the Minimum Agency Credit Rating; and provided
further that the Transaction will not, at the time of transfer, exceed the
Threshold Value (as defined below) with respect to the Transferee and such
Transferee agrees (i) to comply with Section 9(aa) of this Confirmation with
respect to its securities and (ii) not to transfer or assign all or any portion
of the Transferred Transaction to any other third party unless such third party
agrees to comply with Section 9(aa) of this Confirmation with respect to its
securities (it being understood that all references therein to BofA shall
instead refer to such Transferee or such subsequent third party, as applicable).
If after BofA’s commercially reasonable efforts, BofA is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to BofA and within
a time period reasonably acceptable to BofA of a sufficient number of Options to
reduce (i) the aggregate “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and rules promulgated thereunder) of BofA and any
of its affiliates with which it is required to aggregate “beneficial ownership”
under Section 13 of the Exchange Act and rules promulgated thereunder (“BofA
Group”) to 7.5% of Parent’s outstanding Shares or less, (ii) the Option Equity
Percentage to 6.5% or less, (iii) the Beneficial Ownership or Constructive
Ownership (as such terms are defined in the Charter) of Common Stock (as such
term is defined in the Charter) by the

 

12



--------------------------------------------------------------------------------

 

ultimate parent entity of Bank of America, N.A. (“Bank”) to 8.0% or less or
(iv) the percentage of the total vote or the total value of BofA’s securities
that this Transaction represents to 9.5% or less, BofA may designate any
Exchange Business Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that (i) the BofA Group’s
“beneficial ownership” following such partial termination will be equal to or
less than 7.5%, (ii) the Option Equity Percentage following such partial
termination will be equal to or less than 6.5%, (iii) Bank’s Beneficial
Ownership or Constructive Ownership (as such terms are defined in the Charter)
of Common Stock (as such term is defined in the Charter) following such partial
termination will be equal to or less than 8.0% or (iv) the percentage of the
total vote or the total value of BofA’s securities that this Transaction
represents to or less than 9.5%. If the Waiver terminates or ceases to be valid,
binding or enforceable against Counterparty BofA may designate any Exchange
Business Day as an Early Termination Date with respect to all or a portion of
this Transaction. Solely for purposes of this subsection, following receipt of
any Repurchase Notice or Exchange Rate Adjustment Notice, (i) BofA Group’s
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
rules promulgated thereunder) with respect to Shares, (ii) the Options Equity
Percentage and (iii) Bank’s Beneficial Ownership or Constructive Ownership (as
such terms are defined in the Charter) with respect to the Common Stock (as such
term is defined in the Charter), as the case may be, shall incorporate the
deemed effect of the relevant Share repurchase (in the case of a Repurchase
Notice) or New Exchange Rate (in the case of an Exchange Rate Adjustment
Notice). In the event that BofA so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions of Section 9(q) shall apply to
any amount that is payable by BofA to Counterparty pursuant to this sentence as
if Counterparty was not the Affected Party). Notwithstanding any other provision
in this Confirmation to the contrary requiring or allowing BofA to purchase,
sell, receive or deliver any shares or other securities to or from Counterparty,
BofA may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform BofA’s obligations in
respect of this Transaction and any such designee may assume such obligations.
BofA shall be discharged of its obligations to Counterparty to the extent of any
such performance.

 

  (j) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to BofA’s
hedging activities hereunder, BofA reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by BofA on the Settlement Date for the
Transaction, BofA may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

 

(i)

in such notice, BofA will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that BofA will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that BofA would otherwise be required to deliver on such Nominal Settlement
Date;

 

  (iii) Net Share Settlement terms will apply on each Staggered Settlement Date,
except that the Net Shares will be allocated among such Staggered Settlement
Dates as specified by BofA in the notice referred to in clause (i) above; and

 

  (iv)

if Counterparty declares a dividend or other distribution with respect to Shares
with an ex dividend date falling on or after a Nominal Settlement Date and prior
to a Staggered

 

13



--------------------------------------------------------------------------------

 

Settlement Date, then in addition to any Shares it delivers on such Staggered
Settlement Date, BofA shall deliver to Counterparty the amount of such dividend
or other distribution in respect of such Shares on the Exchange Business Day
next following its receipt of such dividend or distribution.

 

  (k) Early Unwind. In the event the sale of Exchangeable Notes is not
consummated with the Initial Purchasers for any reason or Counterparty fails to
deliver to BofA opinions of counsel to Counterparty as required pursuant to
Section 9(a) by the close of business in New York on April 2, 2007 (or such
later date as agreed upon by the parties) (April 2, 2007 or such later date as
agreed upon being the “Early Unwind Date”), this Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of BofA, Counterparty and
Parent under the Transaction shall be cancelled and terminated and (ii) each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that if the sale is not consummated for any reason other than a default by any
Initial Purchaser, the Counterparty shall purchase from BofA on the Early Unwind
Date all Shares purchased by BofA or one or more of its affiliates and reimburse
BofA for any costs or expenses (including market losses) relating to the
unwinding of its hedging activities in connection with the Transaction
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
The amount of any such reimbursement shall be determined by BofA in its sole
good faith discretion. BofA shall notify Counterparty of such amount and
Counterparty shall pay such amount in immediately available funds on the Early
Unwind Date. Each of BofA and Counterparty represents and acknowledges to the
other that, subject to the proviso included in this paragraph, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (l) [Reserved]

 

  (m) Dividends. If at any time during the period from and including the Trade
Date, to but excluding the Expiration Date, (i) an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and that
dividend is less than the Regular Dividend on a per Share basis or (ii) if no
Ex-Dividend Date for a cash dividend occurs with respect to the Shares in any
quarterly dividend period of Counterparty, then the Calculation Agent will
adjust the Cap Price to preserve the fair value of the Options to BofA after
taking into account such dividend or lack thereof. “Regular Dividend” shall mean
USD 0.555 per Share per quarter.

 

  (n) Additional Termination Events. Notwithstanding anything to the contrary in
this Confirmation, (i) upon the occurrence of an Exchange Date with respect to
an Induced Exchange or a Corporate Event Exchange, as applicable:

(A) Counterparty shall within one Scheduled Trading Day provide written notice
(an “Excluded Exchange Notice”) to BofA specifying the number of Exchangeable
Notes exchanged on such Exchange Date and identifying the related exchanges as
Induced Exchanges or Corporate Event Exchanges, as applicable;

(B) such Induced Exchange or Corporate Event Exchange, as applicable, shall
constitute an Additional Termination Event hereunder with respect to the number
of Options relating to the number of Exchangeable Notes surrendered for exchange
in connection with such Induced Exchange or Corporate Event Exchange, as
applicable, (the “Affected Number of Options”), in which case (x) the sole
Affected Transaction shall consist of a transaction identical to the Transaction
except that Number of Options for such Affected Transaction shall equal the
Affected Number of Options and Counterparty shall be deemed the sole Affected
Party and (y) the Transaction shall remain in full force and effect, except that
the Number of Options subject to the Transaction immediately prior to the
Exchange Date for such Induced Exchange

 

14



--------------------------------------------------------------------------------

or Corporate Event Exchange, as applicable, shall as of such Exchange Date be
reduced by the Affected Number of Options;

(C) notwithstanding anything to the contrary in the Agreement, BofA shall
designate an Early Termination Date in respect of such Affected Transaction,
which shall be no earlier than one Scheduled Trading Day following the Exchange
Date for the related Induced Exchange or Corporate Event Exchange, as
applicable;

(D) notwithstanding anything to the contrary in the Agreement, the amount
payable in respect of such Affected Transaction in respect of each Option that
is part of such Affected Transaction (an “Affected Option”) shall equal the
lesser of (i) the amount payable pursuant to Section 6 of the Agreement in
respect of each Affected Option and (ii) the total value deliverable by
Counterparty in respect of each $1,000 principal amount of such Exchangeable
Notes in excess of $1,000, whether in cash and/or in Shares (the value of Shares
deliverable by Counterparty to be based on the opening price as displayed under
the heading “Op” on Bloomberg page KRC.N <equity> (or any successor thereto) on
the Settlement Date for such Exchangeable Notes, as determined by the
Calculation Agent);

(E) for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (w) the relevant Induced Exchange or
Corporate Event Exchange, as applicable, had not occurred, (x) in the case of an
Induced Exchange, any adjustments, agreements, payments, deliveries or
acquisitions by or on behalf of Counterparty or any affiliate of Counterparty
leading thereto, had not occurred, (y) no adjustments to the Exchange Rate have
occurred pursuant to Section 13.12 of the Indenture and (z) the corresponding
Exchangeable Notes remain outstanding, and

(ii) if an event of default with respect to Counterparty shall occur under the
terms of the Exchangeable Notes as set forth in Section 6.01 of the Indenture
and the Exchangeable Notes are accelerated, then such event of default shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such event of default (A) Counterparty shall be deemed to be the
sole Affected Party and the Transaction shall be the sole Affected Transaction
and (B) BofA shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

  (o) Amendments to Equity Definitions. (i) Section 11.2(a) of the Equity
Definitions is hereby amended by deleting the words “diluting or concentrative”
and replacing them with the word “material”.

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an” and (y) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

(iii) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at BofA’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(iv) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “BofA may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

15



--------------------------------------------------------------------------------

  (p) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under this
Transaction shall not be set off against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise, and no
other obligations of the parties shall be set off against obligations under this
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff.

 

  (q) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
BofA to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty may request BofA to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) (except that
Counterparty shall not make such an election in the event of a Nationalization,
Insolvency or Merger Event, in each case, in which the consideration to be paid
to holders of Shares consists solely of cash, or an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement or an
Additional Termination Event as a result of an Induced Exchange in each case
that resulted from an event or events outside Counterparty’s control) and shall
give irrevocable telephonic notice to BofA, confirmed in writing within one
Currency Business Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), Early Termination Date or date of cancellation, as applicable.
For the avoidance of doubt, the parties agree that in calculating the Payment
Obligation the Determining Party may consider the purchase price paid in
connection with the purchase of Share Termination Delivery Property.

 

Share Termination Alternative:

   Applicable and means that BofA shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value to BofA of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to BofA at the time of
notification of the Payment Obligation.

 

16



--------------------------------------------------------------------------------

Share Termination Delivery Unit:       

   One Share or, if a Merger Event has occurred and a corresponding adjustment
to this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If this Transaction is to be Share Termination Settled, the provisions of
Sections 9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Settlement is applicable to this Transaction.

 

  (r) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of BofA, the Shares (“Hedge Shares”) acquired by BofA for
the purpose of hedging its obligations pursuant to this Transaction cannot be
sold in the public market by BofA without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow BofA to sell
the Hedge Shares in a registered offering, make available to BofA an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to BofA, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if BofA, in its sole reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow BofA to sell the Hedge Shares in a private
placement, enter into a private placement agreement on commercially reasonable
terms substantially similar to private placement purchase agreements customary
for private placements of equity securities, in form and substance satisfactory
to BofA (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate BofA for any commercially reasonable discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from BofA at the Relevant Price
(as such term is defined in the Equity Definitions) on such Trading Days, and in
the amounts, requested by BofA.

 

  (s)

Indemnification. Counterparty and Parent jointly and severally agree to
indemnify and hold harmless BofA and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including, without limitation, losses relating to BofA’s hedging or trading
activities, losses relating to BofA’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider,” any losses
resulting from the operation of any ownership limitations contained in the
Charter and any losses in connection therewith with respect to this
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of (i) Parent’s failure to publicly announce and
disclose the contents of any Repurchase Notice or Exchange Rate Adjustment
Notice, as the case may be, or (ii) Parent’s failure to provide BofA with a
Repurchase Notice on the day and in the manner specified in Section 9(c); and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any

 

17



--------------------------------------------------------------------------------

 

reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Parent’s failure to
publicly announce and disclose the contents of any Repurchase Notice or Exchange
Rate Adjustment Notice, as the case may be, such Indemnified Person shall
promptly notify Parent in writing, and Counterparty and/or Parent, upon request
of the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty and/or Parent may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding. Counterparty and
Parent shall not be liable for any settlement of any proceeding contemplated by
this subsection that is effected without its written consent, but if settled
with such consent or if there be a final judgment for the plaintiff,
Counterparty and Parent jointly and severally agree to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty and Parent shall not, without the prior written consent
of the Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this subsection that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
subsection is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty and Parent hereunder, in lieu of indemnifying such Indemnified
Person thereunder, shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities.
The remedies provided for in this subsection are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity. The indemnity and contribution agreements contained
in this subsection shall remain operative and in full force and effect
regardless of the termination of this Transaction.

 

  (t) Notice of Merger Consideration. Parent covenants and agrees that, as
promptly as practicable following the public announcement of any transaction or
event described in clause (1) of the definition of Designated Event in
Section 1.01 of the Indenture, Parent shall notify BofA in writing of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such transaction or event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated.

 

  (u) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty, Parent and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty or Parent relating to such tax treatment and tax
structure.

 

  (v) Right to Extend. BofA may postpone, in whole or in part, any Valid Day or
Valid Days during the Settlement Averaging Period with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the number of Options with respect to one or more of
the Valid Days during such Settlement Averaging Period) if BofA determines,
based upon advice of counsel, that such extension is reasonably necessary or
appropriate to preserve BofA’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable BofA to effect purchases or
sales of Shares in connection with its hedging or settlement activity hereunder,
in each case, in a manner that would, if BofA were Parent or an affiliated
purchaser of Parent, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to BofA.

 

  (w)

Status of Claims in Bankruptcy. BofA acknowledges and agrees that this
Confirmation is not intended to convey to BofA rights against Counterparty with
respect to the Transaction that are senior to the claims of unitholders of
Counterparty in any U.S. bankruptcy proceedings of

 

18



--------------------------------------------------------------------------------

 

Counterparty or Parent; provided that nothing herein shall limit or shall be
deemed to limit BofA’s right to pursue remedies in the event of a breach by
Counterparty or Parent of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit BofA’s rights in respect of any transactions other than the
Transaction.

 

  (x) Securities Contract; Swap Agreement. The parties hereto intend for:
(a) the Transaction to be a “securities contract” and a “swap agreement” as
defined in the Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 555 and 560 of the
Bankruptcy Code; (b) a party’s right to liquidate the Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; (c) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to the Transaction to constitute “margin payments” and “transfers” under
a “swap agreement” as defined in the Bankruptcy Code; and (d) all payments for,
under or in connection with the Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” and “transfers”
under a “swap agreement” as defined in the Bankruptcy Code.

 

  (y) Governing Law. New York law (without reference to choice of law doctrine).

 

  (z) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (aa) Additional Provision. BofA will use good faith efforts to ensure that the
Transaction will not represent more than 10% (the “Threshold Value”) of the
total vote or total value of all of BofA’s outstanding securities, for purposes
of Sections 856(c)(4)(B)(iii)(II) and (III) of the Internal Revenue Code of
1986, as amended. BofA hereby agrees to notify Counterparty promptly when it has
determined that the Threshold Value has been exceeded.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio at Banc of America Securities LLC, Facsimile
No. 212-230-8610.

 

Yours faithfully,

 

Bank of America, N.A.

 

By:

 

/s/ Christopher Hutmaker

 

Name:

  Christopher Hutmaker  

Title:

  Principal  

Accepted and confirmed

as of the Trade Date:

 

Kilroy Realty, L.P. By   Kilroy Realty Corporation     its General Partner   By:
 

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Senior Vice President and Treasurer   By:  

/s/ Richard E. Moran Jr.

  Name:   Richard E. Moran Jr.   Title:  

Executive Vice President

Chief Financial Officer

  Kilroy Realty Corporation By:  

/s/ Tyler H. Rose

  Name:   Tyler H. Rose   Title:   Senior Vice President and Treasurer   By:  

/s/ Richard E. Moran Jr.

  Name:   Richard E. Moran Jr.   Title:  

Executive Vice President

Chief Financial Officer

 